DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 27-46 are presented for examination.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 27, 30, 35-37, 42-44 and 46 are rejected under 35 U.S.C. 102(a)(a1) as anticipated by Border et al. (WO 2012118573 A1).
Considering claim 27, Border discloses an optical see-through viewing device (see item 100, fig. 1 and abstract) comprising a controller (130/125, fig. 1) configured to control a display arrangement comprising an image capturing device (120, fig. 1 and par. 22), wherein the controller is further configured to: a) display virtual content overlapping at least one real-life object viewable by a user’s eye through the optical see-through viewing device (e.g., combined display of a virtual object and image of surrounding area captured by camera 120, see figs. 2 and 3 and pars. 24-25); b) capture a composite view of displayed virtual content overlapping real life object (e.g., combine image portions taken from different sources to present a combined image to the user's eyes, wherein the combined image includes the displayed image from the image source overlaid onto at least a partial see-through view of the external environment in front of the user. See figs. 2 and 3 and pars. 27 and 31 in light of pars. 24-25); c) determine captured virtual content based on composite view (e.g., providing a combined image to the user's eye comprised of overlaid portions of the displayed image from the image source and a see-through view of the external scene in front of the user. See pars. 37-38, wherein the captured virtual content, as claimed correspond with the view of the external scene as seen by the user based on environmental effects);  d) determine a difference between captured virtual content and the displayed virtual content and determine modified virtual content based on the difference (e.g., Due to distortions imparted by the thick layers of optical material in the waveguide 555, a corrective element 560 is provided to reduce distortions in the see-through view seen by the user and transmit the image to light controlled element 580 with light control layer. See par. 38. The light control layer includes an electrically controllable darkening layer to reduce the amount of scene light entering the see- through head mounted display. The controllable darkening layer is controlled in response to detected changes in the environment, changes in the user's movements or changes in the type of images being displayed. In one embodiment, the controllable darkening layer is segmented to provide differential control in the display areas and the clear areas of the lens to provide a displayed image with higher contrast…. See par. 42. Light control element 700 can be a separate replaceable element in the see-through head mounted display device 100 and provides different levels of functionality can be built into the light control element 700 such as different color tints or thicker support layers 740 to provide increased impact resistance, ballistic protection or laser protection….The support layer 740 can include photochromic materials which automatically darken when in bright environments to block a portion of the scene light thereby making it easier to view displayed images. See par. 43);   and f) display the modified virtual content (e.g., provide a displayed image with higher contrast thereby making it easier to view displayed images. See pars. 42-43 and 47).
As per claim 30, Borger discloses determine the modified virtual content by adapting the illumination of the displaying of the virtual content. See pars. 38-43.
Regarding claim 35, an optical see-through viewing device (see item 100, fig. 1 and abstract) comprising a controller (130/125, fig. 1) configured to control a display arrangement comprising an image capturing device (120, fig. 1 and par. 22), wherein the controller is further configured to align the image capturing device to the user’s eye by: display virtual content (e.g., Borger displays an image produced by an optical system comprised of lenses and mirrors (see figs. 4 and 6 and pars. 26-28), thus, Borger discloses a virtual content); capturing and displaying the displayed virtual content (e.g., providing a combined image to the user's eye comprised of overlaid portions of the displayed image from the image source and a see-through view of the external scene in front of the user taking by camera 120. See pars. 37-38, wherein the captured virtual content, as claimed correspond with the view of the external scene as seen by the user based on environmental effects);  and adapting the image capturing device according to a spatial difference between the captured virtual content and the displayed virtual content (e.g., Turning first to FIG. 4, the optics associated with the image source in this example will be described. In this example, the image source includes a projection system (not shown) to provide image light with an optical layout that includes a first horizontal optical axis located in or along the upper portion of the frame 105 in the see-through head mounted display  device 100. The optics along this first horizontal axis can include lenses to focus the image light 470 to provide a focused displayed image from the image source to the user's eye 410. A folding mirror 460 then redirects the image light 470 from the first horizontal axis to a non-vertical optical axis 452 that proceeds to a see-through display  assembly 400 with a beam splitter layer 420 and a second horizontal optical axis 450. The beam splitter layer 420 can be a partially reflecting mirror or a polarizing beam splitter layer. The beam splitter layer 420 in the see-through  display assembly 400 is oriented at an angle to the non- vertical optical axis and the second horizontal optical axis 450 to provide a thinner see-through display assembly 400. The beam splitter layer 420 reflects and redirects at least a portion of the image light 470 along the second horizontal optical axis 450 in a direction away from the user's eye 410. A first portion of the image light 470 that has been reflected by the beam splitter layer 420, is then reflected back toward the user's eye 410 by a partially reflecting mirror 440. The partially reflecting mirror 440 can be spherical or aspheric as appropriate to present a focused image to the user's eye 410. The reflected first portion of the image light 470 then passes back through the beam splitter and is focused at the user's eye 410. At the same time, a second portion of the image light 470 that has been reflected by the beam splitter layer 420, is transmitted through the partially reflecting mirror 440. It is this second portion of image light 470 that escapes from the see- through display assembly 400 to contribute to eyeglow in the form of an observable image 190 that can be seen by external viewers. Light control element 480 blocks the second portion of the image light 470 thereby reducing escaping light and reducing eyeglow. In one embodiment, the Light control  element 480, the partially reflecting mirror 440, the beam splitter layer 420 and the user's eye 410 are all located along a common optical axis, the second horizontal optical axis 450. Simultaneously, a first portion of scene light from the external environment 465 passes through the Light control  element 480. A second portion of the scene light 465 then passes through the partially reflective mirror 440 and the beam splitter layer 420 to combine with the first portion of the image light 470 to present a combined image to the user's eye 410. The combined image includes the displayed image from the image source overlaid onto at least a partial see-through view of the external environment in front of the user.  As shown in FIG. 6, the reflected first portion of image light 470 and the transmitted second portion of scene light have the same circular polarization state (shown as CL) so that they combine and are converted by the first quarter wave film 430 into linearly polarized light (shown as P) which passes through the beam splitter when the beam splitter layer 420 is a polarizing beam splitter. The linearly polarized combined light 690 then provides a combined image to the user's eye 410 located at the back of the see-through  display  assembly 400, where the combined image is comprised of overlaid portions of the displayed image from the image source and the see-through view of the external environment in front of the user. [0038] The example optics associated with image sources for see-through head mounted display devices 100 shown in FIG. 5 as see-through  display  assembly 500 will now be addressed. In this example, an image source 520 that provides linearly polarized image light 570 is used. The linearly polarized image light 570 enters a waveguide 555 wherein the light is first reflected by total internal reflection from the back surface 530, a first portion of the image light 570 is reflected from a partially reflecting mirror 540 and then transmitted through surface 530 to present an image from the image source 520 to the user's eye 410. The user looks through the waveguide 555 and the partially reflecting mirror 540 to obtain a see-through view of the external scene in front of the user.  See pars. 30-31 and 37-38). To summarize, The Border system calibrate the see-through display assembly of the optical device based on incoming and surrounding reaching the user's eye and the field of view of the camera, so that the view of camera 120 with the display assembly will align with the user's eye, even when the user move, so  that surrounding scene captured by the camera will always be easily perceivable by a user without any drawback. As such, Border teachings encompass the alignment of the image capturing device to the user’s eye by adapting the image capturing device according to a spatial difference between the captured virtual content and the displayed virtual content, as claimed.
As per claim 36, Border discloses capturing and displaying images of the surrounding environment (see par. 22) and perform calibration on the see-through display assembly based on the user’s environment and field of view of the camera, so  that surrounding scene captured by the camera will always be easily perceivable by a user without any drawback. See pars. 30-31 and 37-38. As such, Border teachings encompass aligning the image capturing device to the user’s eye by: capturing and displaying a real life object (e.g., view of the external environment in front of the user); and adapting the image capturing device according to a spatial difference between the captured real life object and the real life object, as claimed.
As per claim 37, Border discloses an image capturing device moving arrangement, wherein the controller is further configured to adapt the image capturing device according to the spatial difference by causing the image capturing device to be moved (e.g., control the see-through display assembly by moving and orienting at an angle the beam splitter layer in accordance with the direction of the user’s eyes and the view of the external environment in front of the user. See par, 30, wherein the bean splitter layer of the display assembly correspond with image capturing device moving arrangement, since any orientation of the display assembly or movement of the user will automatically cause orientation of the camera 120, hence adapting the camera to spatial differences caused when the view of the external environment is taking by said camera).
As per claim 42, Border discloses a display arrangement comprises a projector and a transparent mirror wherein the image capturing device is arranged within an at least virtual line of sight of the user. See par. 27.
As per claim 43, Border discloses the image capturing device (120) is configured to be arranged adjacent to a location of the user’s eye when using the viewing device. See fig. 1A and par. 30.
As per claim 44, Border discloses the image capturing device is arranged adjacent to the projector. See par. 30.
As per claim 44, Border discloses the image capturing device (400) is arranged on an opposite side of the transparent mirror (440) to the projector (460). See fig. 4 and par. 30.
Claim 46 relates to a method that has substantially the same technical features as those of claim 1. Accordingly, claim 46 is rejected under the same rationale as claim 1.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 29, 31 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Borger et al. in view of Sridharan et al. (US 20160240125).
As per claim 29, Borger discloses most claimed features of the invention, but fails to teach the controller is further configured to determine the modified virtual content by determining the color complement of the difference, which is disclosed by Sridharan. In addition, Sridharan discloses a method of applying color correction to an optical see-through displays with a camera on top of the display to capture the background. The optical see-trough display displays colored graphical images with added colored background image, and performs color corrections on the displayed images for correcting a desired color of a pixel to be displayed in an optical see-through display, based on the display profile, so that a desired color can be matched to a closest one of the resulting predicted color profile of colors which are predicted to be perceived by a user. The display is then instructed to display the prescribed color which corresponds with the closest matching predicted color such that an observer substantially perceives the desired color. Typically the desired color is only compared to a subset of the predicted colors for efficiency. Additional corrections may take place to improve contrast of graphical content compared to the background in some instance. See pars, 54-63, 67-71, 113-115 and 120.
Accordingly, one of artisan skilled in the art before the effective filing date of the invention would have been motivated to combine the optical HMD see-trough display of Borger with the color correction schemes performed on the see-through display of Sridharan; in order to improve contrast of graphical contents displayed on the device compared to the background color, so that the desired color can be matched to a closest one of the resulting predicted color profile of colors which are predicted to be perceived by a user. 
As per claim 31, Shridharan, in combination with Borger, discloses determine the (the color complement of the difference) by a pixel-wise subtraction. See par. 120. See claim 29 for reasons of obviousness.
As per claim 41, Borger discloses the controller is further configured to adapt the image capturing device by moving the image capturing device in an angular direction. See pars. 30 and 39. But, Borger fails to teach the image capturing device comprises a user interface.
Sridharan discloses an optical see-through display comprising a user-interface framework aimed at mitigating the effects of color blending on user-interface components according to color management strategies, including correcting a desired color of a pixel to be displayed in an optical see-through display through which a background is visible. See pars, 53-54.
Accordingly, one of artisan skilled in the art before the effective filing date of the invention would have been motivated to combine the optical HMD see-trough display of Borger with the color correction schemes performed on the see-through display of Sridharan; in order to improve contrast of graphical contents displayed on the device compared to the background color, so that the desired color can be matched to a closest one of the resulting predicted color profile of colors which are predicted to be perceived by a user. 

6.	Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Borger.
As per claims 33-34, Border discloses capturing and displaying images of the surrounding environment (see par. 22) and perform calibration on the see-through display assembly based on the user’s environment and field of view of the camera, by using optical components of the display assembly connected with the camera (see fig. 45 in light of fig. 1) to adjust the characteristics of the external of the environment in front of the user can captured by camera 120, so  that surrounding scene captured by the camera will always be easily perceivable by a user without any drawback. See pars. 30-31 and 37-38. As such, Border teachings encompass calibrating the image capturing device to the display arrangement by: adapting a field of view of the image capturing device according to displayed and capturing of virtual content, including the adaptation of settings according to the difference between the displayed virtual content and the captured virtual content, as claimed.
Borger fails to particularly teach the determining of a center point of the displayed and captured virtual content. However, since Border teaches that some optical elements can be used to adjust characteristics of the image received at camera, e.g. its field of view (see pars. 37-38), it would be readily apparent by those of artisan skilled in the art that the center of the field of view where the virtual image is projected would also align with the center of the field of view of the external environment image in front of the user, as detected by the camera (see par. 30). As the Borger’s teachings obviously encompass a determined center point of both the displayed virtual content and of the captured virtual content. 

Allowable Subject Matter
7.	Claims 28, 32, and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because the prior art fail to teach the optical see-through viewing device of claims 27 and 31, wherein the controller is further configured to repeat a) to f) until the difference is below a threshold  (as recited in claim 28); and  is further configured to determine the difference by transforming the captured virtual content and the displayed virtual content from a first color space into a second color space, determine the difference in the second color space, and then perform a transformation back to the first color space (as recited in claim 32). In addition,  the prior art fail to teach the optical see-through viewing device of claim 35, wherein the image capturing device further comprises a user interface and the controller is further configured to receive user input through said user interface and adapt the image capturing device by moving the image capturing device according to the received user input (as recited in claim 38); adapt the image capturing device by moving the image capturing device in at least one of two directions or at least of three directions (as recited in claims 39 and 40).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571) 272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
11/19/2022